Exhibit 10.48


AMENDMENT NO. 11 TO RECEIVABLES PURCHASE AGREEMENT


THIS AMENDMENT NO. 11 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of January 3, 2018 (the “Effective Date”), is entered into by and
among:
(a)
Convergys Funding Inc., a Kentucky corporation (“Seller”),

(b)
Convergys Corporation, an Ohio corporation (“Convergys”), as initial Servicer
and Performance Guarantor,

(c)
The Bank of Tokyo-Mitsubishi UFJ, Ltd., individually (“BTMU” or a “Committed
Purchaser”) and as Gotham Group Agent,

(d)
Gotham Funding Corporation, a Delaware corporation (“Gotham” or the “Conduit”),

(e)
Wells Fargo Bank, N.A., individually (“Wells Fargo” or a “Committed Purchaser”
and together with BTMU and Gotham, the “Purchasers”), and

(f)
Wells Fargo Bank, N.A. in its capacity as administrative agent for the
Purchasers (in such capacity, together with its successors and assigns, the
“Administrative Agent”).

PRELIMINARY STATEMENTS
Seller, Servicer, Gotham, BTMU, individually and as Gotham Group Agent, and
Wells Fargo, individually and as Administrative Agent, are parties to that
certain Receivables Purchase Agreement dated as of June 30, 2009, as amended
from time to time (the “Agreement”). Capitalized terms used and not otherwise
defined herein are used with the meanings attributed thereto in the Agreement.
The parties hereto wish to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the premises and the other mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
1.Amendments. Upon the terms and subject to the conditions set forth in this
Amendment, the parties hereto hereby agree as follows: (a) the definition of
“Liquidity Termination Date” set forth in Exhibit I to the Agreement is hereby
amended to delete “January 3, 2018” where it appears and to substitute in lieu
thereof “January 2, 2019”; and (b) every instance of "The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch" is amended and restated in its
entirety to read as "The Bank of Tokyo- Mitsubishi UFJ, Ltd."
2.Representations and Warranties of Seller Parties. In order to induce the
Administrative Agent and the Purchasers to enter into this Amendment, (i) each
of the Seller Parties hereby represents and warrants to the Administrative Agent
and the Purchasers, as to itself or on its own behalf, as applicable, as of the
date hereof: (a) The execution and delivery by such Seller Party of this
Amendment and the performance of its obligations hereunder and under the
Agreement as amended hereby are within its corporate powers and authority and
have been duly authorized by all necessary corporate or limited liability
company action on its part; (b) this Amendment has been duly executed and
delivered by such Seller Party; (c) this Amendment and the Agreement as amended
hereby constitute the legally valid and binding obligations of such Seller Party
enforceable against such Seller Party in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law); (d) as of the date hereof, the
representations and warranties set forth in Section 5.1 of the Agreement are
true and correct as though made on and as of the date hereof; and (e) as of the
date hereof, and after giving effect to this Amendment, no event has occurred
and is continuing, or would result from this Amendment, that will constitute an
Amortization Event or a Potential Amortization Event.
3.Effectiveness. This Amendment shall become effective as of the Effective Date
upon (a) receipt by the Administrative Agent of counterparts hereof, duly
executed by each of the parties hereto, and (b) receipt by the Gotham Group of
the “upfront fee” described in numbered paragraph 2 of the Gotham Group Fee
Letter. Except as expressly amended hereby, the Agreement shall remain unaltered
and in full force and effect.
4.Performance Undertaking. The Performance Guarantor hereby affirms that the
Performance Undertaking is in full force and effect and unaltered except that
references therein to “The Bank of Nova Scotia” shall be deemed to be references
to the “Gotham Group.”
5.Miscellaneous.
5.1.    CHOICE OF LAW. THIS AMENDMENT (AND THE AGREEMENT AS AMENDED HEREBY)
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL APPLY HERETO) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
ADMINISTRATIVE AGENT’S OR PURCHASERS’ OWNERSHIP OF OR SECURITY INTEREST IN THE
RECEIVABLES AND RELATED SECURITY OR REMEDIES IN RESPECT THEREOF ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
5.2.    CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY), AND EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY
AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY AGENT OR ANY
PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AMENDMENT (OR THE AGREEMENT AS AMENDED
HEREBY) SHALL BE BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.
5.3.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY
PURSUANT TO THIS AMENDMENT (OR THE AGREEMENT AS AMENDED HEREBY) OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
5.4.    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
5.5.    Counterparts; Severability. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
electronic mail attaching an image or .pdf of an executed counterpart shall be
effective as delivery of a manually executed counterpart of a signature page to
this Amendment. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
CONVERGYS FUNDING INC., AS SELLER




By: /s/ David R. Wiedwald            
Name: David R. Wiedwald
Title: Treasurer






CONVERGYS CORPORATION, AS SERVICER AND PERFORMANCE GUARANTOR




By: /s/ David R. Wiedwald            
Name: David R. Wiedwald
Title: Treasurer





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AS A COMMITTED PURCHASER AND AS GOTHAM
GROUP AGENT




By: /s/ Richard Gregory Hurst            
Name: Richard Gregory Hurst
Title: Managing Director


GOTHAM FUNDING CORPORATION, AS A PURCHASER




By: /s/ David V. DeAngelis            
Name: David V. DeAngelis
Title: Vice President


WELLS FARGO BANK, N.A., INDIVIDUALLY AS A COMMITTED PURCHASER AND AS
ADMINISTRATIVE AGENT






By: /s/ Isaac Washington            
Name: Isaac Washington
Title: Vice President




1